NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS NOTE NOR THE
SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED
(I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL
(WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY ACCEPTABLE FORM,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO
RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

  Principal Balance: $112,393.15   Original Issue Date: June 7, 2019   Issue
Date: March 13, 2020   Maturity Date: December 13, 2020

 



 





SECURED PROMISSORY NOTE

 

 

Rocky Mountain High Brands, Inc., (hereinafter called the "Company"), hereby
promises to pay to the order of GUS Investments, LLC, a Neva irnited liability
company, or its registered assigns (the "Holder") the sum of $112,393.l5 by
December 13, 2020 (the "Maturity Date") together with any interest as set forth
herein, and to pay interest on the unpaid principal balance hereof at the rate
of ten percent (10%) (the "Interest Rate") per annum from the date hereof (the "
Issue Date") until the same becomes due and payable, whether at maturity or upon
acceleration or by prepayment or otherwise. This Note is being issued in lieu of
and in exchange for that certain Convertible Promissory Note dated June 7, 2019.

 

This Note may not be prepaid in whole or in part except as otherwise explicitly
set forth herein. Following any Event of Default, all amounts owing pursuant to
this Note shall bear interest at the rate of the lesse r of

(a)twenty percent (20%) per annum or (b)themaximum interested allowed by law,
from the due date thereof until the same is paid ("Default Interest") . Interest
shall be computed on the basis of a 365-day year and the actual number of days
elapsed. All payments due hereunder (to the extent not made in common stock)
shall be made in lawful money of the United States ofArnerica.

 

All payments shall be made at such address as the Holder sha ll hereafter give
to the Company by written notice made in accordance with the provisions of this
Note. Whenever any amount expressed to be due by the terms of this Note is due
on any day which is not a business day, the same shall instead be due on the
next succeeding day which is a business day and, in the case of any interest
payment date which is not the date on which this Note is paid in full, the
extension of the due date thereof shall not be taken into account for purposes
of determining the amount of interest due on such date. As used in this Note,
the term " business day" shall mean any day other than a Saturday, Sunday or a
day on which commercial banks in the city of New York, New
Yorkareauthorizedorreq uiredbylawore xecutiveordertoremainclosed. Each
capitalized term

 

  

 

 

used herein, and not otherwise defined, shall have the meaning ascribed thereto
in the supporting documents of same date (attachedhereto).

 

This Note is free from all taxes, liens, claims and encumbrances with respect to
the issue thereof and shall not be subject to preemptive rights or other similar
rights of shareholders of the Company and will not impose personal liability
upon the holder thereof.

 

The following terms shall apply to this Note:

 

ARTICLE I. CONVERSION RIGHTS

 

1.1                 Conversion Right. Following the execution of this Note, the
Holder shall have the right to convert all or any part of the outstanding and
unpaid principal amount of this Note into fully paid and non assessable shares
of Common Stock, as such Common Stock exists on the Issue Date, or any shares of
capital stock or other securities of the Company into which such Common Stock
shall hereafter be changed or reclassified at the conversion price (the
"Conversion Price") determined as provided herein (a "Conversion").

(a)         Beneficial Ownership Limitation. In no event shall the Holder be
entitled to convert any portion of this Note in excess of that portion of this
Note upon conversion of which the sum of

(1)    the number of shares of Common Stock beneficially owned by the Holder and
its affiliates (other than shares of Common Stock which may be deemed
beneficially owned through the ownership of the unconverted portion of the Notes
or the unexercised or unconvertedportion of any other security of the Company
subject to a limitation on conversion or exercise analogous to the limitations
contained herein) and (2) the number of shares of Common Stock issuable upon the
conversion of the portion of this Note with respect to which the determination
of this proviso is being made, would result in beneficial ownership by the
Holder and its affiliates of more than 4.99% of the outstanding shares of Common
Stock. For purposes of the proviso to the immediately preceding sentence,
beneficial ownership shall be determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act"), and
Regulations 13D-G thereunder. The number of shares of Common Stock to be issued
upon each conversion of this Note shall be determined by dividing the Conversion
Amount (as defined below) by the applicable Conversion Price then in effect on
the date specified in the notice of conversion, (the ''Notice of Conversion"),
delivered to the Company by the Holder in accordance with the Sections below;
provided that the Notice of Conversion is submitted by facsimile or e-mail (or
by other means resulting in, or reasonably expected to result in, notice) to the
Company before 6:00 p.m., New York, New York time on such conversion date (the
"ConversionDate").

The term "Conversion Amount" means, with respect to any conversion of this Note,
the sum of (1) the principal amount of this Note to be converted in such
conversion plus (2) at the Company's option, accrued and unpaid interest, if
any, on such principal amount at the interest rates provided in this Note to the
Conversion Date, plus (3) at the Company's option, Default Interest, if any, on
the amounts referred to in the immediately preceding clauses (1) and/or (2) plus
(4) at the Holder's option, any amounts owed to the Holder.

(b)ConversionPrice.At any time after the execution of this Note, the Holder
shall have the right, at its option, to convert all or any portion of this Note
into shares of fully paid and non-assessable Common Stock of the Company at the
price of $0.03per share, (the "ConversionPrice").lf, however, during any time
while this Note remains issued and outstanding, the lowest reported trading
price for the Company's common stock is equal to or less than $0.04for any two
(2) consecutive trading days, then the Conversion Price shall be adjusted to

$0.02per share for any remaining amounts due and owing hereunder. If, however,
during any time while this Note remains issued and outstanding, the lowest
reported trading price for the Company's common stock is

 

 2 

 

 

equal to or less than $0.02 for any two (2) consecutive trading days, then the
Conversion Price shall be adjusted to $0.01 per share for any remaining amounts
due and owing hereunder. For so long as the Company is not in Default under the
terms of this Note, the Holder shall not, on any individual trading day, sell an
amount of shares of common stock received upon conversion of all Notes issued by
the Company to the Holder that is in excess of: 15% of the total trading volume
in U.S. Dollars for such trading day if the daily trading volume is greater than
$100,000.00, 30% if the daily trading volume is between $50,000.00 to

$99,999.00, 40% if the daily trading volume is between $25,000.00 to $49,999.00,
60% if the daily trading volume is between $12,500.00 to $24,999.00, and 75% if
the daily trading volume is below $12,500.00.For purposes of the foregoing
trading restrictions, daily trading volume shall be the calculated off of the
trading volume for the trading day which immediately precedes the relevant date.

 

 

 



 

12                 Authorized Shares. The Company covenants that during the
period the conversion right exists the Company will reserve from its authorized
and unissued Common Stock a sufficient number of shares, free from preemptive
rights, to provide for the issuance of Common Stock upon the full conversion of
this Note. The Company is required at all times to have authorized and reserved
three times the number of shares that is actually issuable upon full conversion
of the Note (based on the Conversion Price of the Notes in effect from time to
time)(the "Reserved Amount"). The Reserved Amount shall be increased from time
to time in accordance with the Company'sobligations.

 

The Company represents that upon issuance, such shares will be duly and validly
issued, fully paid and non-assessable. In addition, if the Company shall issue
any secwities or make any change to its capital structure which would change the
number of shares of Common Stock into which the Notes shall be convertible at
the then currentConversion Price, the Company shall at the same time make proper
provision so that thereafter there shall be a sufficient number of shares of
Common Stock authorized and reserved, free from preemptive rights, for
conversion of the outstandingNotes.

 

The Company (i) acknowledges that it will irrevocably instruct its transfer
agentto issue certificates for the Common Stock issuable upon conversion of this
Note, and (ii) agrees that its issuance of this Note shall constitute full
authority to its officers and agents who are charged with the duty of executing
stock certificates to execute and issue the necessary certificates for shares of
Common Stock in accordance with the terms and conditions ofthisNote.

 

If, at any time the Company does not maintain the Reserved Amount it will be
considered an Event of Default as defined in this Note.

 

13Method ofConversion.

 

(a)                              Mechanics of Conversion. This Note may be
converted by the Holder, in whole or in part, at any time following execution by
submitting to the Company a Notice of Conversion (by facsimile, e-mail or other
reasonable means of communication dispatched on the Conversion Date prior to
6:00 p.m., New York, New Yorktime).

 

(b)Surrender of Note Upon Conversion. Notwithstanding anything to the contrary

 

 3 

 

 

set forth herein, upon conversion of this Note in accordance with the terms
hereof, the Holder shall not be required to physically surrender this Note to
the Company unless the entire unpaid principal amount of this Note is so
converted. The Holder and the Company shall maintain records showing the
principal amount so converted and the dates of such conversions or shall use
such other method, reasonably satisfactory to the Holder and the Company, so as
not to require physical surrender of this Note upon each such conversion. In the
event of any dispute or discrepancy, such records of the Holder shall, prima
facie, be controlling and determinative in the absence of manifest error. The
Holder and any assignee, by acceptance of this Note, acknowledge and agree that,
by reason of the provisions of this paragraph, following conversion of a portion
of this Note, the unpaid and unconverted principal amount of this Note
represented by this Note may be less than the amount stated on the facehereof.

 

(c)                            Payment of Taxes. The Company shall not be
required to pay any tax which may be payable in respect of any transfer involved
in the issue and delivery of shares of Common Stock or other securities or
property on conversion of this Note in a name other than that of the Holder (or
in street name), and the Company shall not be required to issue or deliver any
such shares or other securities or property unless and until the person or
persons (other than the Holder or the custodian in whose street name such shares
are to be held for the Holder's account) requesting the issuance thereof shall
have paid to the Company the amount of any such tax or shall have established to
the satisfaction of the Company that such tax has beenpaid.

(d)                                Delivery of Common Stock upon Conversion.
Upon receipt by the Company from the Holder of a facsimile transmission or
e-mail (or other reasonable means of communication) of a Notice of Conversion
meeting the requirements for conversion as provided in this Section, the Company
shall issue and deliver or cause to be issued and delivered to or upon the order
of the Holder certificates for the Common Stock issuable upon such conversion
within three (3) business days after such receipt (the "Deadline") (and, solely
in the case of conversion of the entire unpaid principal amount hereof,
surrender of this Note) in accordance with the terms hereof and the Purchase
Agreement. The Company will pay any and all legal, deposit and transfer agent
fees that may be incurred or charged in connection with the issuance of shares
of the Company's Common Stock to the Holder arising out of or relating to the
conversions of this Note.

 

(e)                     Obligation of Company to Deliver Common Stock. Upon
receipt by the Company of a Notice of Conversion, the Holder shall be deemed to
be the holder of record of the Common Stock issuable upon such conversion, the
outstanding principal amount and the amount of accrued and unpaid interest on
this Note shall be reduced to reflect such conversion, and, unless the Company
defaults on its obligations under this Article I, all rights with respect to the
portion of this Note being so converted shall forthwith terminate except the
right to receive the Common Stock or other securities, cash or other assets, as
herein provided, on such conversion. If the Holder shall have given a Notice of
Conversion as provided herein, the Company's obligation to issue and deliver the
certificates for Common Stock shall be absolute and unconditional, irrespective
of the absence of any action by the Holder to enforce the same, any waiver or
consent with respect to any provision thereof, the recovery of any judgment
against any person or any action to enforce the same, any failure or delay in
the enforcement of any other obligation of the Company to the holder of record,
or any setoff, counterclaim, recoupment, limitation or termination, or any
breach or alleged breach by the Holder of any obligation to the Company, and
irrespective of any other circumstance which might otherwise limit such
obligation of the Company to the Holder in connection with such conversion. The
Conversion Date specified in the Notice of Conversion shall be the Conversion
Date so long as the Notice of Conversion is received by the Company before 6:00
p.m., New York, New York time, on suchdate.

 

 4 

 

 

(f) DeliveryofCommonStockby Electronic Transfer. In lieu of delivering physical
certificates representing the Common Stock issuable upon conversion, provided
the Company is participating in the Depository Trust Company ("DTC") Fast
Automated Securities Transfer ("FAST") program, upon request of the Holder and
its compliance with the provisions contained in Section 1.1 and in this Section
1.4, the Company shall use its best efforts to cause its transfer agent to
electronically transmit the Common Stock issuable upon conversion to the Holder
by crediting the account of Holder's Broker with DTC through its Deposit
Withdrawal Agent Commission ("DWAC")system.

 

(g) Failure toDeliverCommonStockPrior to Deadline. Without in any way limiting
the Holder's right to pursue other remedies, including actual damages and/or
equitable relief, the parties agree that if delivery of the Common Stock
issuable upon conversion of this Note is not delivered by the Deadline the
Company shall pay totheHolder $2,000 per day in cash, for each day beyond the
Deadline that the Company fails to deliver such Common Stock. Such cash amount
shall be paid to Holder by the fifth day of the month following the month in
which it has accrued or, at the option of the Holder (by written notice to the
Company by the first day of the month following the month in which it has
accrued), shall be added to the principal amount of this Note, in which event
interest shall accrue thereon in accordance with the terms of this Note and such
additional principal amount shall be convertible into Common Stock in accordance
with the terms of this Note. The Company agrees that the right to convert is a
valuable right to the Holder. The damages resulting from a failure, attempt to
frustrate, and interference with such conversion right are difficult if not
impossible to qualify. Accordingly the parties acknowledge that the liquidated
damages provision contained in this Section are justified. Any delay or failure
of performance by the Company hereunder shall be excused if and to the extent
caused by Force Majeure. For purposes of this agreement, Force Majeure shall
mean a cause or event that is not reasonably foreseeable and not caused by the
Company, including acts of God, fires, floods, explosions, riots wars,
hurricanes,etc.

 

1.4 Concerning the Shares. The shares of Common Stock issuable upon conversion
of this Note may not be sold or transferred unless (i) such shares are sold
pursuant to an effective registration statement under the Act or (ii) the
Company or its transfer agent shall have been furnished with an opinion of
counsel (which opinion shall be in form, substance and scope customary for
opinions of counsel in com parable transactions) to the effect that the shares
to be sold or transferred may be sold or transferred pursuant to an exemption
from such registration or (iii) such shares are sold or transferred pursuant to
Rule 144 under the Act (or a successor rule) ("Rule 144") or (iv) such shares
are transferred to an "affiliate" (as defined in Rule 144) of the Company who
agrees to sell or otherwise transfer the shares only in accordance with this
Section 1.5 and who is an Accredited Investor. Except as otherwise provided
herein (and subject to the removal provisions set forth below), until such time
as the shares of Common Stock issuable upon conversion of this Note have been
registered under the Act or otherwise may be sold pursuant to Rule 144 without
any restriction as to the number of securities as of a particular date that can
then be immediately sold, each certificate for shares of Common Stock issuable
upon conversion of this Note that has not been so included in an effective
registration statement or that has not been sold pursuant to an effective
registration statement or an exemption that permits removal of the legend, shall
bear a legend substantially in the following form, as appropriate:

 

"NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION

 

 5 

 

 

STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY IHE HOLDER), IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID
ACTOR(Il) UNLESS SOLD PURSUANT TO RULE 144 0R RULE 144A UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING,THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES."

 

The legend set forth above shall be removed and the Company shall issue to the
Holder a new certificate therefore free of any transfer legend if (i) the
Company or its transfer agent shall have received an opinion of counsel, in
form, substance and scope customary for opinions of counsel in comparable
transactions, to the effect that a public sale or transfer of such Common Stock
may be made without registration under the Act, which opinion shall be accepted
by the Company so that the sale or transfer is effected or (ii) in the case of
the Common Stock issuable upon conversion of this Note, such security is
registered for sale by the Holder under an effective registration statement
filed under the Act or otherwise may be sold pursuant to Rule 144 without any
restriction as to the number of securities as of a particular date that can then
be immediately sold. In the event that the Company does not accept the opinion
of counsel provided by the Buyer with respect to the transfer of Securities
pursuant to an exemption from registration, such as Rule 144 or Regulation S, at
the Deadline, it will be considered an Event of Default pursuant to thisnote.

 

1.5       Effect of CertainEvents.

 

(a)                     Effect otMerger,Consolidation, Etc. At the option of the
Holder, the sale, conveyance or disposition of all or substantially all of the
assets of the Company, the effectuation by the Company of a transaction or
series of related transactions in which more than 50% of the voting power of the
Company is disposed of, or the consolidation, merger or other business
combination of the Company with or into any other Person (as defined below) or
Persons when the Company is not the survivor shall either: (i) be deemed to be
an Event of Default (as defined in Article III) pursuant to which the Company
shall be required to pay to the Holder upon the consummation of and as a
condition to such transaction an amount equal to the Default Amount (as defined
in Article III) or (ii) be treated pursuant to Section l .6(b) hereof. "Person"
shall mean any individual, corporation, limited liability company, partnership,
association, trust or other entity or organization.

(b)                     Adjustment Due to Merger,Consolidation,Etc. If, at any
time when this Note is issued and outstanding and prior to conversion of all of
the Notes, there shall be any merger, consolidation, exchange of shares,
recapitalization, reorganization, or other similar event, as a result of which
shares of Common Stock of the Company shall be changed into the same or a
different number of shares of another class or classes of stock or securities of
the Company or another entity, or in case of any sale or conveyance of all or
substantially all of the assets of the Company other than in connection with a
plan of complete liquidation of the Company, then the Holder of this Note shall
thereafter have the right to receive upon conversion of this Note, upon the
basis and upontheterms and conditions specified herein and in lieu of the shares
of Common Stock immediately theretofore issuable upon conversion, such stock,
securities or assets which the Holder would have been entitled to receive in
such transaction had this Note been converted in full immediately prior to such
transaction (without regard to any limitations on conversion set forth herein),
and in any such case appropriate provisions shall be made with respect to the
rights and interests of the Holder of this Note to the end that the provisions
hereof (including, without limitation, provisions for adjustment of the
Conversion Price and of the number of shares issuable upon conversion of the
Note) shall thereafter be

 

 6 

 

 

applicable, as nearly as may be practicable in relation to any securities or
assets thereafter deliverable upon the conversion hereof. The Company shall not
affect any transaction described in this Section 1.6(b) unless (a) it first
gives, to the extent practicable, thirty (30) days prior written notice (but in
any event at least fifteen

(15)   days prior written notice) of the record date of the special meeting of
shareholders to approve, or if there is no such record date, the consummation
of, such merger, consolidation, exchange of shares, recapitalization,
reorganization or other similar event or sale of assets (during which time the
Holder shall be entitled to convert this Note) and (b) the resulting successor
or acquiring entity (if not the Company) assumes by written instrument the
obligations of this Section l .6(b). The above provisions shall similarly apply
to successive consolidations, mergers, sales, transfers or share exchanges.

 

(c)              Adjustment Due to Distribution.If the Company shall declare or
make any distribution of its assets (or rights to acquire its assets) to holders
of Common Stock as a dividend, stock repurchase, by way of return of capital or
otherwise (including any dividend or distribution to the Company's shareholders
in cash or shares (or rights to acquire shares) of capital stock of a subsidiary
(i.e., a spin-oft)) (a "Distribution"), then the Holder of this Note shall be
entitled, upon any conversion of this Note after the date of record for
determining shareholders entitled to such Distribution, to receive the amount of
such assets which would have been payable to the Holder with respect to the
shares of Common Stock issuable upon such conversion had such Holder been the
holder of such shares of Common Stock on the record date for the determination
of shareholders entitled to such Distribution.

 

(d)         Adjustment Due to Dilutive Issuance.If, at any time when any Notes
are issued and outstanding, the Borrower issues or sells, or in accordance with
this Section 1.6(d) hereof is deemed to have issued or sold, any shares of
Common Stock in connection with a financing transaction executed and made
effective subsequent to the date of this Note based on a variable price formula
(the "Alternative Variable Price Formula") that is more favorable to the
investor in such financing transaction than the formula for calculating the
Conversion Price in effect on the date of such issuance (or deemed issuance) of
such shares of Common Stock (a "Dilutive Issuance"), then immediately upon the
Dilutive Issuance, the formula for the Conversion Price will be adjusted to
match the Alternative Variable Price Formula. If it is unclear whether the
Alternative Variable Price Formula is better or worse, then Holder, in its sole
discretion, may elect at the time of such issuance whether to switch to the
Alternative Variable Price Formula ornot.

 

(e)           Purchase Rights. If, at any time when any Notes are issued and
outstanding, the Company issues any convertible securities or rights to purchase
stock, warrants, securities or other property (the "Purchase Rights") pro rata
to the record holders of any class of Common Stock, then the Holder of this Note
will be entitled to acquire, upon the terms applicable to such Purchase Rights,
the aggregate Purchase Rights which such Holder could have acquired if such
Holder had held the number of shares of Common Stock acquirable upon complete
conversion of this Note (without regard to any limitations on conversion
contained herein) immediately before the date on which a record is taken for the
grant, issuance or sale of such Purchase Rights or, if no such record is taken,
the date as of which the record holders of Common Stock are to be determined for
the grant, issue or sale of such PurchaseRights.

 

(t) Notice of Adjustments. Upon the occurrence of each adjustment or
readjustment of the Conversion Price as a result of the events described in this
Section 1.6, the Company, at its expense, shall promptly compute such adjustment
or readjustment and prepare and furnish to the Holder of a certificate setting
forth such adjustment or readjustment and showing in detail the facts upon which
such adjustment or readjustment is based. The Company shall, upon the written
request at any time of the Holder, furnish to such

 

 7 

 

 

Holder a like certificate setting forth (i) such adjustment or readjustment,
(ii) the Conversion Price at the time in effect and (iii) the number of shares
of Common Stock and the amount, if any, of other securities or property which at
the time would be received upon conversion of theNote.

 

1.6                 Security. As Security for the Company's obligations
contained herein and in all Notes issued by the Company to the Holder, the
Holder shall be granted an unconditional first priority interest in and to, any
and all property of the Company and its subsidiaries, of any kind or
description, tangible or intangible, whether now existing or hereafter arising
or acquired until the balance of all Notes has been reduced to $0. "Any and all
property," as described herein shall be inclusive of, but not limited to, assets
reported by the Company on its SEC filings, cash, inventory, accounts
receivable, intellectual property rights, equipment and property. The Investor
is authorized to make all filings the Investor, in its discretion, deems
necessary to evidence its security interests.

 

1.7                 Status as Shareholder. Upon submission of a Notice of
Conversion by a Holder, (i) the shares covered thereby (other than the shares,
if any, which cannot be issued because their issuance would exceed such Holder's
allocated portion of the Reserved Amount or Maximum Share Amount) shall be
deemed converted into shares of Common Stock and (ii) the Holder's rights as a
Holder of such converted portion of this Note shall cease and terminate,
excepting only the right to receive certificates for such shares of Common Stock
and to any remedies provided herein or otherwise available at law or in equity
to such Holder because of a failure by the Company to comply with the terms of
this Note. Notwithstanding the foregoing, if a Holder has not received
certificates for all shares of Common Stock prior to the tenth (10th) business
day after the expiration of the Deadline with respect to a conversion of any
portion of this Note for any reason, then (unless the Holder otherwise elects to
retain its status as a holder of Common Stock by so notifying the Company) the
Holder shall regain the rights of a Holder of this Note with respect
tosuchunconverted portions of this Note and the Company shall, as soon as
practicable, return such unconverted Note to the Holder or, if the Note has not
been surrendered, adjust its records to reflect that such portion of this Note
has not been converted. In all cases, the Holder shall retain all of its rights
and remedies (including, without limitation, (i) the right to receive Conversion
Default Payments pursuant to Section 1.3 to the extent required thereby for such
Conversion Default and any subsequent Conversion Default and (ii) the right to
have the Conversion Price with respect to subsequent conversions determined in
accordance with Section 1.3) for the Company's failure to convert thisNote.

 

1.8                 Prepayment. Maker may prepay this Note for 135% of the
outstanding amount then due in onepayment.

 

1.9                 No Short Sales. No short sales shall be permitted by the
Holder or its affiliates at any time while this Note is issued and outstanding
in any amount.

ARTICLE II. CERTAIN COVENANTS

 

2.1 Distributions on Capital Stock. So long as the Company shall have any
obligationunder this Note, the Company shall not without the Holder's written
consent (a) pay, declare or set apart for such payment, any dividend or other
distribution (whether in cash, property or other securities) on shares of
capital stock other than dividends on shares of Common Stock solely in the form
of additional shares of Common Stock or (b) directly or indirectly or through
any subsidiary make any other payment or distribution in respect of its capital
stock except for distributions pursuant to any shareholders' rights plan which
is approved by a majority of the Company's disinteresteddirectors.

 

22       Restriction on Stock Repurchases. So long as the Company shall have any
obligation

 

 8 

 

 

under this Note, the Company shall not without the Holder's written consent
redeem, repurchase or otherwise acquire (whether for cash or in exchange for
property or other securities or otherwise) in any one transaction or series of
related transactions any shares of capital stock of the Company or any warrants,
rights or options to purchase or acquire any suchshares.

 

2.3               Borrowings. So long as the Issuer shall have any obligation
under this Note, the Issuer shall not, without written notice to the holder,
create, incur, assume guarantee, endorse, contingently agree to purchase or
otherwise become liable upon the obligation of any person, firm, partnership,
joint venture or corporation, except by the endorsement of negotiable
instruments for deposit or collection, or suffer to exist any liability for
borrowed money, except (a) borrowings in existence or committed on thedatehereof
and of which the Issuer has informed Holder in writing prior to the date hereof,
(b) indebtedness to trade creditors or financial institutions incurred in the
ordinary course of business or (c) borrowings, the proceeds of which shall be
used to repay this Note.

 

2.4               Sale of Assets. So long as the Company shall have any
obligation under this Note, the Company shall not, without the Holder's written
consent, sell, lease or otherwise dispose of any significant portion of its
assets outside the ordinary course of business. Any consent to the disposition
of any assets may be conditioned on a specified use of the proceeds
ofdisposition.

 

2.5               Advances and Loans. So long as the Company shall have any
obligation under this Note, the Company shall not, without the Holder's written
consent, lend money, give credit or make advances to any person, firm, joint
venture or corporation, including, without limitation, officers, directors,
employees, subsidiaries and affiliates of the Company, except loans, credits or
advances (a) in existence or committed on the date hereof and which the Company
has informed Holder in writing prior to the date hereof, (b) made in the
ordinary course of business or (c) not in excess of$50,000.

 

ARTICLE III. EVENTS OF DEFAULT

 

If any of the following events of default (each, an "Event of Default") shall
occur:

 

3.1 Failure to Pay Principal or Interest. The Company fails to pay the principal
hereof or interest thereon when due on this Note, whether at maturity, upon
acceleration orotherwise.

 

32                Conversionand the Shares.The Company fails to issue shares of
Common Stock to the Holder (or announces or threatens in writing that it will
not honor its obligation to do so) upon exercise by the Holder of the conversion
rights of the Holder in accordance with the terms of this Note, fails to
transfer or cause its transfer agent to transfer (issue) (electronically or in
certificated form) any certificate for shares of Common Stock issued to the
Holder upon conversion of or otherwise pursuant to this Note as and when
required by this Note, the Company directs its transfer agent not to transfer or
delays, impairs, and/or hinders its transfer agent in transferring (or issuing)
(electronically or in certificated form) any certificate for shares of Common
Stock to be issued to the Holder upon conversion of or otherwise pursuant to
this Note as and when required by this Note, or fails to remove (or directs its
transfer agent not to remove or impairs, delays, and/or
hindersitstransferagentfromremoving)anyrestrictivelegend(ortowithdrawanystop
transfer instructions in respect thereof) on any certificate for any shares of
Common Stock issued to the Holder upon conversion of or otherwise pursuant to
this Note as and when required by this Note (or makes any written announcement,
statement or threat that it does not intend to honor the obligations described
in this paragraph) and any such

 

 9 

 

 

failure shall continue uncured (or any written announcement, statement or threat
not to honor its obligations
shallnotberescindedinwriting)forthree(3)businessdaysaftertheHoldershallhavedeliveredaNoticeofConversion.
It is an obligation of the Company to remain current in its obligations to its
transfer agent. It shall be an event of default of this Note, if a conversion of
this Note is delayed, hindered or frustrated due to a balance owed by the
Company to its transfer agent. If at the option of the Holder, the Holder
advances any funds to the Company's transfer agent in order to process a
conversion, such advanced funds shall be paid by the Company to the Holder
within forty eight (48) hours of a demand from the Holder.

 

33                Breach of Covenants. The Company breaches any covenant or
other term or condition contained in this Note and any collateral documents
including but not limited to the Equity Financing Agreement and the Registration
RightsAgreement.

 

3.4 Breach of Representations and Warranties.Any representation or warranty of
the Company made herein or in any agreement, statement or certificate given in
writing pursuant hereto or in connection herewith (including, without
limitation, the Purchase Agreement), shall be false or misleading in any
material respect when made and the breach of which has (or with the passage of
time will have) a material adverse effect on the rights of the Holder with
respect to this Note or the Equity Financing Agreement and the Registration
RightsAgreement.

 

35 Receiver or Trustee. The Company or any subsidiary of the Company shall make
an assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for it or for a substantial part of its
property or business, or such a receiver or trustee shall otherwise beappointed.

 

3.6                 Judgments. Any money judgment, writ or similar process shall
be entered or filed
againsttheCompanyoranysubsidiaryoftheCompanyoranyofitspropertyorotherassetsformorethan

$50,000, and shall remain unvacated, unbonded or unstayed for a period of twenty
(20) days unless otherwise consented to by the Holder, which consent will not be
unreasonably withheld.

 

3.7                 Bankruptcy. Bankruptcy, insolvency, reorganization or
liquidation proceedings or other proceedings, voluntary or involuntary, for
relief under any bankruptcy law or any law for the relief of debtors shall be
instituted by or against the Company or any subsidiary of theCompany.

 

3.8                 Delisting of Common Stock. If the Company shall fail to
maintain in good standing the listing of the Common Stock on the
over-the-counter market operated by OTC Markets Group, Inc. or an equivalent
replacement exchange, the Nasdaq National Market, the Nasdaq SmallCap Market or
the New York Stock Exchange or if the Company's shall lose the "bid" price for
its common stock on any given trading day.

 

3.9                 Failure to Comply with the Exchange Act. If the Company
shall fail to comply, in a timely manner, with the reporting requirements of the
Exchange Act; and/or the Company shall cease to be subject to the reporting
requirements of the ExchangeAct.

 

3.10                  Liquidation. Any dissolution, liquidation, or winding up
of Company or any substantial portion of itsbusiness.

 

3.11                  Cessation of Operations. Any cessation of operations by
Company or Company
admitsitisotherwisegenerallyunabletopayitsdebtsassuchdebtsbecomedue,provided,however,thatany
disclosure

 



 10 

 

 

of the Company's ability to continue as a "going concern" shall not be an
admission that the Company cannot pay its debts as they becomedue.

 

3.12                 Maintenance of Assets. The failure by Company to maintain
any material intellectual property rights, personal, real property or other
assets which are necessary to conduct its business (whether now or in
thefuture).

 

3.13                  FinancialStatementRestatement. The restatement of any
financial statements filed by the Company with the SEC for any date or period
from two years prior to the Issue Date of this Note and until this Note is no
longer outstanding, if the result of such restatement would, by comparison to
the original financial statement, have constituted a material adverse effect on
the rights of the Holder with respect to this Note or supportingdocuments.

 

3.14                  Reverse Splits. The Company effectuates a reverse split of
its Common Stock without at least twenty (20) days prior written notice to
theHolder.

3.15                  Replacement of Transfer Agent. In the event that the
Company proposes to replace its transfer agent, the Company fails to provide,
prior to the effective date of such replacement, a fully executed Irrevocable
Transfer Agent Instructions in a form as initially delivered pursuant to the
Purchase Agreement (including but not limited to the provision to irrevocably
reserve shares of Common Stock in the Reserved Amount) signed by the successor
transfer agent to Company and theCompany.

 

3.16                  Cross-Default. Notwithstanding anything to the contrary
contained in this Note or the other related or companion documents, a breach or
default by the Company of any covenant or other term or condition contained in
any of the Other Agreements, after the passage of all applicable notice and cure
or grace periods, shall, at the option of the Holder, be considered a default
under this Note and the Other Agreements, in which event the Holder shall be
entitled (but in no event required) to apply all rights and remedies of the
Holder under the terms of this Note and the Other Agreements by reason of a
default under said Other Agreement or hereunder. "Other Agreements" means,
collectively, all agreements and instruments between, among or by: (1) the
Company, and, or for the benefit of, (2) the Holder and any affiliate of the
Holder, including, without limitation, promissory notes; provided, however, the
term "Other Agreements" shall not include the related or companion documents to
this Note. Each of the loan transactions between the Holder and the Company will
be cross-defaulted with each other loan transaction and with all other existing
and future debt ofCompany.

 

Further, the Company shall not be deemed in default under this Note as a result
of any actual or alleged breach or default under any of the following
agreements:

 

•$184,300 1 Year 6% Convertible Promissory Note dated June 30, 2017 by and
between Rocky Mountain High Brands, Inc. and Jerome Grisaffi

 

•$200,150.20 6 Month 6% Convertible Promissory Note dated June 19, 2017 by and
between Rocky Mountain High Brands, Inc. and Jerome Grisaffi

 

•$79,000 6 Month 6% Convertible Promissory Note dated May 19, 2017 by and
between Rocky Mountain High Brands, Inc. and LSW Holdings, LLC

 

•$100,000 6 Month 6% Convertible Promissory Note dated July 11, 2017 by and
between Rocky

 

 11 

 

 

Mountain High Brands, Inc. and LSW Holdings, LLC.

 

Upon the occurrence and during the continuation of any Event of Default
specified in Section 3.1 (solely with respect to failure to pay the principal
hereof or interest thereon when due at the Maturity Date), the Note shall become
immediately due and payable and the Company shall pay to the holder, in full
satisfaction of its obligations hereunder, an amount equal to the Default Sum
(as defined herein).

UPON THE OCCURRENCE AND DURING THE CONTINUATION OF ANY EVENT OF DEFAULT
SPECIFIED IN SECTION 3.2, THE NOTE SHALL BECOME IMMEDIATELY DUE AND PAYABLE AND
THE COMPANY SHALL PAY TO THE HOLDER, IN FULL SATISFACTION OF ITS
OBLIGATIONSHEREUNDER,ANAMOUNTEQUALTO:(Y)THEDEFAULTSUM(ASDEFINEDHEREIN);

MULTIPLIED BY (Z) TWO (2). Upon the occurrence and during the continuation of
any Event of Default specified in Sections 3.1 (solely with respect to failure
to pay the principal hereof or interest thereon when due on this Note upon a
Trading Market Prepayment Event pursuant to Section 1.7 or upon acceleration),
3.3, 3.4, 3.6, 3.8, 3.9, 3.11, 3.12, 3.13, 3.14, and/or 3. 15 exercisable
through the delivery of written notice to the Company by such Holders (the
"Default Notice"), and upon the occurrence of an Event of Default specified the
remaining sections of Articles III, the Note shall become immediately due and
payable and the Company shall pay to the Holder, in full satisfaction of its
obligations hereunder, an amount equal to the greater of (i) 150% times the sum
of (w) the then outstanding principal amount of this Note plus (x) accrued and
unpaid interest on the unpaid principal amount of this Note to the date of
payment (the "Mandatory Prepayment Date") plus(y) Default Interest, if any, on
the amounts referred to in clauses (w) and/or (x) plus (z) any amounts owed to
the Holder pursuant to Sections 1.3 and 1.4(g) hereof (the then
outstandingprincipalamountofthisNotetothedateofpaymentplustheamountsreferredtoinclauses(x),(y)
and (z) shall collectively be known as the "Default Sum") or (ii) the "parity
value" of the Default Sum to be prepaid, where parity value means (a) the
highest number of shares of Common Stock issuable upon conversion of or
otherwise pursuant to such Default Sum in accordance with Article I, treating
the Trading Day immediately preceding the Mandatory Prepayment Date as the
"Conversion Date" for purposes of determining the lowest applicable Conversion
Price, unless the Default Event arises as a result of a breach in respect of a
specific Conversion Date in which case such Conversion Date shall be the
Conversion Date), multiplied by (b) the highest Closing Price for the Common
Stock during the period beginning on the date of first occurrence of the Event
of Default and ending one day prior to the Mandatory Prepayment Date (the
"Default Amount") and all other amounts payable hereunder shall immediately
become due and payable, all without demand, presentment or notice, all of which
hereby are expressly waived, together with all costs, including, without
limitation, legal fees and expenses, of collection, and the Holder shall be
entitled to exercise all other rights and remedies available at law or inequity.

 

If the Company fails to pay the Default Amount within five (5) business days of
written notice that such amount is due and payable, then the Holder shall have
the right at any time, so long as the Company remains in default (and so long
and to the extent that there are sufficient authorized shares), to require the
Company, upon written notice, to immediately issue, in lieu of the Default
Amount, the number of shares of Common Stock of the Company equal to the Default
Amount divided by the Conversion Price then in effect.

 

 

ARTICLE IV. MISCELLANEOUS

4.1 Failure or Indulgence Not Waiver. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other

 

 12 

 

 

right, power or privileges. All rights and remedies existing hereunder are
cumulative to, and not exclusive of, any rights or remedies otherwiseavailable.

 

4.2 Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, email, or facsimile, addressed as set forth below
or to such other address as such party shall have specified most recently by
written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be:

If to the Company, to:

 

Rocky Mountain High Brands, Inc.

9101 LBJ Freeway, Suite 200

Dallas, TX 75243

Attn: Michael Welch, President &CEO

 

 

If to the Holder:

 

GHS Investments, LLC.

420 Jericho TpkeSuitel02

Jericho, NY 11753

 

 

4.3               Amendments. This Note and any prov1s1on hereof may only be
amended by an instrument in writing signed by the Company and the Holder. The
term "Note" and all reference thereto, as used throughout this instrument, shall
mean this instrument (and the other Notes issued pursuant to the Purchase
Agreement) as originally executed, or if later amended or supplemented, then as
so amended or supplemented.

4.4               Assignability.This Note shall be binding upon the Company and
its successors and assigns, and shall inure to be the benefit of the Holder and
itssuccessorsand assigns. Notwithstanding anything in this Note to the contrary,
this Note may be pledged as collateral in connection with a bona fide margin
account or other lending arrangement.

 

4.5               Cost of Collection. If default is made in the payment of this
Note, the
CompanyshallpaytheHolderhereofcostsofcollection,includingreasonableattomeys'fees.

 

4.6                GovemingLaw. This Note shall be governed by and construed in
accordance with the laws of the State of Nevada without regard to principles of
conflictsoflaws. Any action brought by either

 

 13 

 

 

party against the other concerning the transactions contemplated by this Note
shall be brought only in the state or federal courts located in New York City,
New York. The parties to this Note hereby irrevocably waive any objection to
jurisdiction and venue of any action instituted hereunder and shall not assert
any defense based on lack of jurisdiction or venue or based uponforum non
conveniens. The Company and Holder waive trial by jury. The prevailing party
shall be entitled to recover from the other party its reasonable attorney's fees
and costs. In the event that any provision of this Note or any other agreement
delivered in connection herewith is invalid or unenforceable under any
applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of any agreement. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any suit, action or proceeding in connection with this Agreement or
any other Transaction Document by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law. Wherever possible, each
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
shall be prohibited by, unenforceable or invalid under any jurisdiction, such
provision shall as to such jurisdiction, be severable and be ineffective to the
extent of such prohibition or invalidity, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any otherjurisdiction.

 

4.7               CertainAmounts.Whenever pursuant to this Note the Company is
required to pay an amount in excess of the outstanding principal amount (or the
portion thereof required to be paid at that time) plus accrued and unpaid
interest plus Default Interest on such interest, the Company and the Holder
agree that the actual damages to the Holder from the receipt of cash payment on
this Note may be difficult to determine and the amount to be so paid by the
Company represents stipulated damages and not a penalty and is intended to
compensate the Holder in part for loss of the opportunity to convert this Note
and to earn a return from the sale of shares of Common Stock acquired upon
conversion of this Note at a price in excess of the price paid for such shares
pursuant to this Note. The Company and the Holder hereby agree that such amount
of stipulated damages is not plainly disproportionate to the possible loss to
the Holder from the receipt of a cash payment without the opportunity to convert
this Note into shares of CommonStock.

4.8               Equity Financing Agreement. By its acceptance of this Note,
each party agrees to be bound by the applicable terms of the Equity Financing
Agreement and supporting documents of samedate.

4.9                Notice ofComorateEvents.Except as otherwise provided below,
the Holder of this Note shall have no rights as a Holder of Common Stock unless
and only to the extent that it converts this Note into Common Stock. The Company
shall provide the Holder with prior notification of any meeting of the Company's
shareholders (and copies of proxy materials and other information sent to
shareholders). In the event of any taking by the Company of a record of its
shareholders for the purpose of determining shareholders who are entitled to
receive payment of any dividend or other distribution, any right to subscribe
for, purchase or otherwise acquire (including by way of merger, consolidation,
reclassification or recapitalization) any share of any class or any other
securities or property, or to receive any other right, or for the purpose of
determining shareholders who are entitled to vote in connection with any
proposed sale, lease or conveyance of all or substantially all of the assets of
the Company or any proposed liquidation, dissolution or winding up of the
Company, the Company shall mail a notice to the Holder, at least twenty (20)
days prior to the record date specified therein (or thirty (30) days prior to
the consummation of the transaction or event,

 

 14 

 

 

whichever is earlier), of the date on which any such record is to be taken for
the purpose of such dividend, distribution, right or other event, and a brief
statement regarding the amount and character of such dividend, distribution,
right or other event to the extent known at such time. The Company shall make a
public announcement of any event requiring notification to the Holder hereunder
substantially simultaneously with the notification to the Holder in accordance
with the terms of this Section 4.9.

 

4.10                Remedies. The Company acknowledges that a breach by it of
its obligations hereunder will cause irreparable harm to the Holder, by
vitiating the intent and purpose of the transaction contemplated hereby.
Accordingly, the Company acknowledges that the remedy at law for a breach of its
obligations under this Note will be inadequate and agrees, in the event of a
breach or threatened breach by the Company of the provisions of this Note, that
the Holder shall be entitled, in addition to all other available remedies at law
or in equity, and in addition to the penalties assessable herein, to an
injunction or injunctions restraining, preventing or curing any breach of this
Note and to enforce specifically the terms and provisions thereof, without the
necessity of showing economic loss and without any bond or other security being
required.

 

 

IN WITNESS WHEREOF, Holder and Company have caused this Second Amended and
Restated Note to be signed in its name by its respective duly authorized
officer:

 

 

GHS Investments, LLC

 

 

By: /s/ Mark Grober

Mark Grober, Member

 

 

 

Rocky Mountain High Brands, Inc.

By: /s/ Michael R. Welch

Michael R. Welch, President & CEO



 

 15 

 



 

